Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
 
Claims 1, 3, 4 and 6-8 are pending.
Claims 2 and 5 are cancelled.
Claims 1, 7 and 8 are currently amended.
Claims 1, 3, 4 and 6-8 as filed on September 21, 2022 are under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 7 and 8 recite the plate-like powder coated with a metal oxide comprises an alumina base glittering powder or a glass base glittering powder.  It is unclear how the structure of the glittering powders is related to the structure of the plate-like powder coated with a metal oxide, e.g., it is unclear whether the alumina is the plate-like powder core which is coated with the metal oxide or whether the alumina is the metal oxide coating on the plate-like powder core or whether the alumina in fact omits the metal oxide coating.  The same ambiguity exists for the glass base embodiment because glass is a type of silicate which is also a metal oxide.  The specification fails to remedy the ambiguity because paragraph [0047] discloses alumina or glass as exemplary (uncoated) plate-like powders and paragraph [0048] discloses metal oxide coated glitter powders.  For purposes of applying prior art it is presumed that the glitter powders are a species falling within the genus of metal oxide coated plate-like powders.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 2015/0320647, published November 12, 2015, of record) as evidenced by NSG “Metashine®,” accessed 2022 in view of Takeda et al. (US 2008/0188569, published August 7, 2008, of record); Ting-Jenulis et al. (US 2010/0015082, published January 21, 2010, of record); and Kasai et al. (WO 2012/004896, published January 12, 2012).
	Shirai teach solid powdery cosmetic compositions comprising an oil phase in an amount of 20 wt% or more, said oily phase comprising at least one non-volatile oil inclusive of non-volatile hydrocarbon oils selected from fatty esters; a pulverulent phase comprising at least one non-spherical filler (plate-like powder) in an amount of 40 wt% or more; and at least one hydrophobic film forming polymer (title; abstract; paragraphs [0068], [0070]-[0071], [0091], [0098]-[0113], [0707]; claims), as required by instant claim 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The composition is obtainable by a process comprising the steps of mixing said oil phase, said polymer(s), said pulverulent phase and at least one additional solvent that is a volatile organic solvent selected from inter alia isoparaffins such as isododecane to prepare a slurry, and shaping said slurry in a container by compression (abstract; paragraphs [0008], [0076], [0078], [0181], [0765]-[0771]), as required by instant claim 3.  The weight ratio of said oil phase to said pulverulent phase ranges from 20:80 to 45:55 (paragraphs [0074], [0703], [0776]).  The weight ratio of the sum of said oil phase and said pulverulent phase to said additional solvent is not limited but may be, for example, 5:1 or 3:1 or 2:1 (paragraph [0780]).  
	Non-volatile fatty esters include esters of diol dimers and of diacid dimers, copolymers of diol dimer and of diacid dimer, copolymers of polyols and of diacid dimers (paragraphs [0105]-[0107], [0111]).  
	The compositions include at least one coloring agent in the pulverulent phase; the coloring agent is chosen from inter alia pigments (paragraphs [0032], [0073], [0714]-[0753]).  The pulverulent phase may further comprise pearlescent agents or nacres such as titanium mica coated with an iron oxide or/and particles having a glass substrate coated with titanium oxide sold under the name Metashine MC1080RY (a strongly glittering pigment consisting of flakes as evidenced by NSG) (paragraphs [0073], [0726]-[0734]; Table 4), as required by instant claim 7.  The pulverulent phase advantageously also comprises at least one coloring agent inclusive of reflective particles (glitter); these particles may be in platelet form and may have a multilayer structure comprising a substrate that is at least partially coated (paragraphs [0714]-[0716], [0735]-[0741]).  Reflective particles may be chosen from inter alia glasses or/and aluminas or from particles comprising a metallic substrate coated with at least one metal oxide such as titanium oxide (paragraphs [0742], [0747]).
	The film forming polymer may be present in an amount of 0.1 wt% or more (paragraph [0068]).
	Shirai do not teach an ester oil that is insoluble in the hydrocarbon solvent or the ester comprises polyglyceryl-2 isostearate / dimer dilinolate copolymer, hydrogenated castor oil / sebacic acid copolymer or/and a dimer dilinoleic acid hydrogenated castor oil, wherein the mass ratio of the ester oil with respect to the volatile hydrocarbon solvent is 1/70 to 3/20 as required by claim 1.
	Shirai do not teach 0.1 to 5 wt% of the ester oil as required by claim 6.
	These deficiencies are made up for in the teachings of Takeda, Ting-Jenulis and Kasai.
	Takeda teach cosmetics comprising a hydroxyl compound obtained by the reaction of a di- or higher-valent alcohol / diglycerin with a monovalent carboxylic acid / isostearic acid and dimer acid such as linoleic acid; the hydroxyl compounds have a high hydroxyl value of about 30 to 80 (title; abstract; paragraphs [0025]-[0026], [0033], [0038], [0093]; Table 2; claims).  The hydroxyl compound may provide good emollient property, good moisturizing property, good oily feeling, affinity, storage stability, and safety to the skin (paragraph [0016]).  In contrast, esters characterized by low hydroxyl values may have poor moisturizing property and poor emollient property (paragraph [0013]).  The content of the hydroxyl compound depends on the type of cosmetic and ranges from 0.5 to 70 wt% (paragraph [0041]), as required by instant claim 6.
	Ting-Jenulis teach color cosmetic compositions comprising polyglyceryl-2 isostearate / dimer dilinoleate copolymer as a film former which is commercially available under the trade name HAILUCENT ISDA (“Hailucent ISDA”, hydroxyl value of 55 as evidenced by page 24 of the instant specification) (title; abstract; paragraphs [0007], [0016]; claims).  When used in combination with a rosin acid ester film former, the color compositions have exceptionally long wear and transfer-resistant characteristics (abstract; paragraph [0012]).  
	Kasai teach a powdery cosmetic composition such as a compacted powder comprising at least 0.01 wt%, from 0.01 to 10 wt%, from 0.1 to 1 wt% of at least one ester of an oligomer ester of dimerdilinoleic acid and of polyol(s) that is preferably selected from the group inclusive of polyglyceryl-2 isostearate / dimer dilinoleate (title; abstract; page 2, last two lines; page 3, first 7 lines; claims), as required by instant claim 6. Such compounds may be obtained under the reference Hailucent ISDA (page 9, middle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid powdery cosmetic compositions of Shirai to further comprise 0.5 to 70 wt% of the hydroxyl compounds of Takeda which are the reaction products of diglycerin with isostearic acid with linoleic acid and which have a high hydroxyl value of about 30 to 80 because these compounds may provide numerous cosmetic benefits inclusive of good emollient property and good moisturizing property.  There would be a reasonable expectation of success because the hydroxyl compounds of Takeda fall within the genus of non-volatile fatty esters embraced by Shirai inclusive of esters of diol dimers and of diacid dimers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polyglyceryl-2 isostearate / dimer dilinoleate copolymer as taught by Ting-Jenulis for the hydroxyl compounds which are the reaction products of diglycerin with isostearic acid with linoleic acid in the solid powdery cosmetic compositions of Shirai in view of Takeda because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the commercially available polymer taught by Ting-Jenulis falls within the genus of reaction products taught by Takeda.  It would have been obvious to include said polyglyceryl-2 isostearate / dimer dilinoleate copolymer of Ting-Jenulis in the solid powdery cosmetic compositions of Shirai or/and of Shirai in view of Takeda in an amount of at least 0.01 wt%, from 0.01 to 10 wt%, from 0.1 to 1 wt% as taught by Kasai because such amounts are suitable for including within powdery cosmetic compositions inclusive of compacted powders.  There would be a reasonable expectation of success because the amounts of Kasai fall within the amounts of Takeda and because the amounts of Kasai are consistent with the ratios of Shirai.
Regarding mass ratio of the ester oil with respect to the volatile hydrocarbon solvent as required by claim 1, Shirai render obvious, for example, relative amounts of oil(s) to additional / volatile(s) of about (2/5):1 when the weight ratio of the oil is about 1/5th the sum (e.g., at a ratio of 20:80 or about 20%*2) and because the ester of Shirai and the ester rendered obvious by Takada and Ting-Jenulis does not necessarily comprise the entirety of the oil phase of the solid powdery cosmetic compositions of Shirai but rather is one component thereof, the combined teachings of Takeda, Ting-Jenulis and Kasai render obvious relative amounts less than about (2/5):1 such as of about (2/100):1 when the ester is present at 1 wt% (e.g., about 1%*2).
Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 2015/0320647, published November 12, 2015, of record) as evidenced by NSG “Metashine®,” accessed 2022 in view of Takeda et al. (US 2008/0188569, published August 7, 2008, of record); Ting-Jenulis et al. (US 2010/0015082, published January 21, 2010, of record); and Kasai et al. (WO 2012/004896, published January 12, 2012) as applied to claims 1, 3, 4, 6 and 7 above, and further in view of Mronga et al. (US 2007/0034112, published February 15, 2007, of record).
The teachings of Shirai, Takeda, Ting-Jenulis and Kasai have been described supra.
They do not specifically teach an alumina base glittering powder that is a plate-like powder coated with a metal oxide as required by claim 8 and as alternatively required by claim 7.
This deficiency is made up for in the teachings of Mronga.
Mronga teach luster pigments having pronounced sparkle which are based on aluminum platelets which have been coated with iron oxide; the pigments may be used in cosmetics (title; abstract; claims).  The combination of the luster pigments with prior art effect pigments such as titanium dioxide or iron oxide coated aluminum oxide platelets is particularly attractive in that it enables the degree of sparkle to be adjusted (paragraphs [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective particles of the pulverulent phase of the solid powdery cosmetic compositions of Shirai, Takeda, Ting-Jenulis and Kasai obtainable by a the process of Shirai to comprise the combination of luster pigments based on aluminum platelets as taught by Mronga because the combination with pigments such as titanium dioxide coated aluminum oxide platelets enables the degree of sparkle to be adjusted.  There would be a reasonable expectation of success because the pigments taught by Mronga fall within the genus of reflective particles embraced by Shirai.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s disagreement with the content of the Advisory Action because Shirai only discloses ratios is not understood because the Advisory Action clearly references the amounts of ester oil taught by Takeda of 0.5 to 70 wt% and because claim 1 as currently amended recites a ratio.  Nonetheless, in view of Applicant’s allegations of unexpected results, Kasai is newly applied to render obvious a narrower range for the ester oil within pressed powder cosmetics and the rejections of record have been updated to clarify how the ratios taught by Shirai and the ranges taught by Takeda and by Kasai render obvious that which is claimed.  Applicant’s allegation of totally unexpected results citing to the disclosure at paragraph [0040] has been considered but remains unpersuasive because the combined teachings of the prior art render obvious the same ester oils as claimed, in the same amounts as claimed, and in the same ratios with the same volatile solvents as claimed.  Notably, saturation or color development also appear to be results obtained from plate-like powders (e.g., paragraph [0006], [0048], [0051]).  Saturation is defined in paragraph [0075] as meaning transparency.  Transparency appears to be an expected property in view of Kasai which discloses esters as instantly claimed yield pressed powders which “provide a transparent and natural make-up” (e.g., abstract).  
Therefore, the rejection over Shirai is properly maintained in modified form as necessitated by Applicant’s amendments.  See generally MPEP 716.02 for information regarding substantiation of allegations of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633